Case 1:20-cv-00873-UA Document 2 Filed 01/31/20 Page 1 of 9




                                 20
Case 1:20-cv-00873-UA Document 2 Filed 01/31/20 Page 2 of 9
Case 1:20-cv-00873-UA Document 2 Filed 01/31/20 Page 3 of 9
Case 1:20-cv-00873-UA Document 2 Filed 01/31/20 Page 4 of 9
Case 1:20-cv-00873-UA Document 2 Filed 01/31/20 Page 5 of 9
Case 1:20-cv-00873-UA Document 2 Filed 01/31/20 Page 6 of 9
Case 1:20-cv-00873-UA Document 2 Filed 01/31/20 Page 7 of 9
Case 1:20-cv-00873-UA Document 2 Filed 01/31/20 Page 8 of 9
Case 1:20-cv-00873-UA Document 2 Filed 01/31/20 Page 9 of 9
